DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 10/08/2021 have been entered.
Per the 10/08/2021 amendment:
Claims 1 and 25 are currently amended.
Claims 1-12, 25 and 27-33 are now pending.

Response to Arguments

Applicant’s arguments, see pages 16-22 of Remarks, filed 10/08/2021, with respect to the rejections of claims 1 and 26 have been fully considered and are persuasive.  The obviousness rejection of claims 1 and 25 have been withdrawn. 

Allowable Subject Matter

Claims 1-12, 25 and 27-33 allowed.
a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 1, namely “when part of the first other system information is changed from being schedule to not being schedule”, overcomes previously cited prior art because it is more dynamic than the 1-bit scheduling state disclosed in the prior art. The 1-bit scheduling state indicates that information is either schedule or not schedule without any room to indicate a partial scheduling. The instant claim 1 discloses a method of selecting a portion of system information to cancel scheduled transmission, while allowing the remainder of the information to be transmitted as scheduled. Previously cited art discloses requesting a portion of system information in an on-demand method, but this on-demand request was done prior to scheduling. Claim 1 further distinguishes itself over the prior art because it discloses a method of changing scheduling state dynamically during transmission. The combination of stopping transmission, updating scheduling state at any point prior to the completion of the transmission, and being able to cancel transmission of only a portion of the scheduled information at that time, makes the instant claim 1 allowable over the prior art. Claim 25, while differing in scope, discloses similar novel aspects and is thus allowable for the same reasons. Dependent claims 2-12 and 27-33 are allowable for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHAWN D MILLER/Examiner, Art Unit 2412          



/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412